 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
                                                          Case No.: 2:16-cv-02906-JAD-NJK
 4 Ditech Financial LLC, et al.,

 5                  Plaintiffs
                                                         Order Granting Motion for Leave to
 6 v.                                                       Participate as Amicus Curiae

 7 Talasera & Vicanto Homeowners’ Association,
   et al.,                                                            [ECF No. 68]
 8
                  Defendants
 9

10         Good cause appearing, IT IS HEREBY ORDERED that the Federal Housing Finance

11 Agency’s Motion for Leave to Participate as an Amicus Curiae in Support of Plaintiff’s Motion

12 for Summary Judgment [ECF No. 68] is GRANTED. The FHFA has until July 2, 2019, to file

13 the brief proposed at ECF No. 68-1 in the format dictated by the Local Rules (which require

14 briefs to be on pleading paper, among other things, see Local Rule IA 10-1(a)(1)).

15         IT IS FURTHER ORDERED that any response to the amicus brief must be filed by July

16 15, 2019. No further briefing will be permitted.

17         IT IS FURTHER ORDERED that the hearing [ECF No. 62] currently scheduled for July

18 9, 2019, at 2:30 p.m. is CONTINUED to Monday, August 19, 2019, at 3:30 p.m.

19
                                                       _________________________________
20                                                     U.S. District Judge Jennifer A. Dorsey
                                                       Dated: June 29, 2019
21

22

23
